                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                2/20/2020                             February 19, 2020

BY ECF
                                       Mr. Cole is directed to respond by Monday, February 24, 2020.
The Honorable Edgardo Ramos
United States District Judge           SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007                                                            2/20/2020

       Re:     United States v. Neil Cole, 19 Cr. 869 (ER)

Dear Judge Ramos:

       Pursuant to the Court’s January 2, 2020 Order (Docket 14), the Government respectfully
requests that the Court advance the trial date by two weeks in the above-referenced case, from
May 11, 2020 to April 27, 2020.

         By way of background, on December 20 and 21, 2019, the parties submitted letters to the
Court outlining their respective positions on the trial date. In its December 20 letter, the
Government indicated that it is prepared to try this case as soon as the Court and defense counsel
are able, and requested that trial be scheduled for February, March or April of 2020 or, in the
alternative, the fall of 2020. The Government, however, represented that it is not available from
May through September 2020 because the two most senior AUSAs on this case will try a
complex, multi-defendant accounting fraud case before Judge Rakoff in early July that may last
up to six weeks. The Government explained that lengthy back-to-back trials in May and July
would make it difficult for the Government to discharge its obligations in both cases. Among
other things, the Government expects that the July trial will require the assigned AUSAs to
prepare witnesses, brief motions, and prepare pretrial disclosures throughout the month of May,
and thus a May trial date in this case will impede the Government’s preparations of both cases.
Counsel in the case before Judge Rakoff have advised the Government that the case will proceed
to trial as scheduled in July.

        Defense counsel have insisted on a trial date of May 11. They nevertheless stated, in
their December 21, 2019 letter reply to the Court, that “[i]f the Court is available for a trial
commencing on April 13, we are open to exploring that possibility with the Court and the
government.” (Dec. 20, 2019 Ltr. (Dkt. 12), at 2). On January 2, 2020, the Court granted the
defense’s request for a May 11 trial date but observed: “The Court will set a trial date in May
2020, but it will promptly inform the parties should the criminal trial before it scheduled in April
2020 be canceled. Should that trial be cancelled, the Court will entertain rescheduling the trial
and related deadlines in this matter to April 2020.” (Dkt. 14). Although the criminal case
                                                                                            Page 2


scheduled for trial before the Court for April 13, 2020 remains pending, the Government expects
that any trial in that matter would last less than two weeks and is thus expected to conclude
before April 27.

        Although the Court’s April 13 trial is not resolved, the Government respectively requests
that the Court advance trial in this matter to April 27, 2020, a date that is only two weeks earlier
than the current trial date. An April 27 date is consistent with (1) the Court’s January 2 Order
notifying the parties that trial could be advanced to April and (2) defense counsel’s December 21
representations to the Court about their availability and desire to proceed expeditiously to trial.
The defendant, who is represented by sophisticated counsel, has ample time to prepare for an
April 27 trial, a date that is two weeks later than the April 13 date that counsel represented they
were “open to exploring.” (Dkt. 12, at 2). As defense counsel noted at the initial conference,
they have been familiar with the allegations and many of the key documents since 2015, when
they began representing the defendant. The Government produced the vast majority of the Rule
16 material in this case shortly after the initial conference, on or about December 13, 18, and 30,
2019.1 It made a prompt Brady disclosure and rolling productions of additional discovery
material to the defense as that material has come into the Government’s possession. The
Government has also conferred productively with the defense about the discovery productions
and reached an agreement with defense counsel on a schedule for pretrial motions and
disclosures, which the parties submitted to the Court on February 17, 2020. (Dkt. 22).

       The Government has conferred with defense counsel in an effort to reach an agreement
on a date earlier than May 11, but has been unsuccessful.

         In the event the Court declines the Government’s request to order an April 27 trial, the
Government respectfully requests that the Court advance the trial date to no later than May 4. A
trial date earlier than May 11 would help mitigate the scheduling burdens imposed on the
Government by the existing schedule and facilitate the assigned AUSAs’ discharge of their
responsibilities in this case and the case pending before Judge Rakoff.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                          by: _________/s/______________________
                                              Edward Imperatore/Scott Hartman/Jared Lenow
                                              Assistant United States Attorneys
                                              (212) 637-2327/2527/1068
cc: Counsel of Record (via ECF)



1
  An additional production on or about January 6, 2020 consisted primarily of material that is not
required by Rule 16 and is beyond the scope of the charges set forth in the Indictment.
